Exhibit 10.42

 

PROVIDE COMMERCE, INC.

 

AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

 

Provide Commerce, Inc., a Delaware corporation (the “Company”), pursuant to its
Amended and Restated 2003 Stock Incentive Plan (the “Plan”), hereby grants to
the holder listed below (“Participant”), an option to purchase the number of
shares of the Company’s Stock set forth below (the “Option”). This Option is
subject to all of the terms and conditions as set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Stock Option Agreement.

 

Participant:

   ___________________________________________________

Grant Date:

   ___________________________________________________

Exercise Price per Share:

   $__________________________________________________

Total Exercise Price:

   $__________________________________________________

Total Number of Shares

Subject to the Option:

   ___________________________________________________

Expiration Date:

   ___________________________________________________

 

Type of Option:

   ¨ Incentive Stock Option      ¨ Non-Qualified Stock Option

Exercise Schedule:

   x Early Exercise Permitted

Vesting Schedule:

   This Option is exercisable immediately, in whole or in part, at such times as
are established by the Administrator, conditioned upon Participant entering into
a Restricted Stock Purchase Agreement with respect to any unvested shares of
Stock. The shares subject to this Option shall vest and/or be released from the
Company’s Repurchase Option, as set forth in the Restricted Stock Purchase
Agreement attached hereto as Exhibit B (the “Restricted Stock Purchase
Agreement”), according to the following schedule:      [For Initial Grants:
One-fourth (1/4) of the shares subject to this Option shall vest and/or be
released from the Company’s Repurchase Option on each of the annual
anniversaries of the Grant Date, commencing with the first such annual
anniversary, such that all of such shares shall be vested on the fourth
anniversary of the Grant Date, subject to Participant’s continuing service on
the Board through such dates.]      [For Annual Grants: One-twelfth (1/12) of
the shares subject to this Option shall vest and/or be released from the
Company’s Repurchase Option on each of the monthly anniversaries of the Grant
Date, commencing with the first such monthly anniversary, subject to
Participant’s continuing service on the Board through such dates.]      [The
Option shall also be subject to accelerated vesting in accordance with the terms
of Section 8 of the Stock Option Agreement.]

 

GN-1



--------------------------------------------------------------------------------

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan or the Option.

 

PROVIDE COMMERCE, INC.       PARTICIPANT

By:

         

By:

   

Print Name: 

         

Print Name: 

   

Title:

               

Address:

 

5005 Wateridge Vista Drive

     

Address:

       

San Diego, CA 92121

           

 

GN-2



--------------------------------------------------------------------------------

EXHIBIT A

 

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

1. Exercise Period; Expiration of Option. The Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice. Alternatively, at the election of the Participant, this Option may be
exercised in whole or in part at such times as are established by the
Administrator as to shares of Stock which have not yet vested. Vested shares
shall not be subject to the Company’s Repurchase Option (as set forth in the
Restricted Stock Purchase Agreement). As a condition to exercising this Option
for unvested shares of Stock, the Participant shall execute the Restricted Stock
Purchase Agreement. However, the Option may not be exercised to any extent by
anyone after the first to occur of the following events:

 

(a) The expiration of ten years from the Grant Date; or

 

(b) Except as set forth in a written agreement with the Company, the expiration
of twelve months following the date of Participant’s Termination of
Directorship.

 

No portion of the Option which has not become vested and exercisable at the date
of Participant’s Termination of Directorship shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Participant.

 

2. Exercise of Option. This Option may be exercised, to the extent specified
above, by delivering a notice of exercise (in a form designated by the Company)
together with a Restricted Stock Purchase Agreement, if applicable,
substantially in the form attached as Exhibit B to the Grant Notice, and the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to the Plan. As a
condition to exercising this Option, you agree that the Company may require you
to pay any sums required by federal, state or local tax law to be withheld with
respect to the issuance, vesting, exercise or payment of this Option in the
manner described in the Plan. The Option may only be exercised for whole shares.

 

3. Payment of Exercise Price. Payment of the exercise price per share is due in
full upon exercise of all or any part of each installment which has accrued to
you. You may elect, to the extent permitted by applicable law, to make payment
of the exercise price under one of the following alternatives:

 

(a) Payment in cash (including check) at the time of exercise;

 

(b) Payment, in whole or in part, through the delivery of shares of Stock which
have been owned by Participant for at least six months, duly endorsed for
transfer to the Company with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof; or

 

(c) Payment through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided, that payment of such
proceeds is made to the Company upon settlement of such sale; or

 

A-1



--------------------------------------------------------------------------------

(d) Subject to any applicable laws, payment through any combination of the
consideration provided in the foregoing paragraphs (a), (b) and (c).

 

4. Transferability.

 

(a) Subject to Section 4(b), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the shares underlying the Option have been
issued, and all restrictions applicable to such shares have lapsed. Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

(b) Notwithstanding any other provision in this Stock Option Agreement, with the
consent of the Administrator, the Option may be transferred to one or more
Permitted Transferees, subject to the terms and conditions set forth in
Section 11.3(b) of the Plan.

 

(c) Unless transferred to a Permitted Transferee in accordance with
Section 4(b), during the lifetime of Participant, only Participant may exercise
the Option or any portion thereof. Subject to such conditions and procedures as
the Administrator may require, a Permitted Transferee may exercise the Option or
any portion thereof during Participant’s lifetime. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 1, be exercised by Participant’s
personal representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 

5. Notices. Any notice to be given under the terms of this Stock Option
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the address given beneath the signature of the
Company’s authorized officer on the Grant Notice, and any notice to be given to
Participant shall be addressed to Participant at the address given beneath
Participant’s signature on the Grant Notice. Any notice shall be deemed duly
given when sent via email or when sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 

6. Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this Stock
Option Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

7. No Right to Continued Service. Nothing in the Plan or this Stock Option
Agreement shall confer upon Participant any right to continue to serve as a
member of the Board or shall interfere with or restrict in any way the rights of
the Company, which are hereby expressly reserved, to discharge Participant in
accordance with the Company’s Bylaws.

 

8. Special Acceleration Provisions. In the event of a Change in Control while
Participant is still serving as a member of the Board, or in the event of
Participant’s Termination of Directorship by reason of his or her death or
Disability, all shares subject to this Option shall vest and/or be released from

 

A-2



--------------------------------------------------------------------------------

the Company’s Repurchase Option immediately prior to such Change in Control or
Termination of Directorship, as applicable.

 

9. Hostile Tender Offer. Upon the occurrence of a Hostile Tender Offer while
Participant is still serving as a member of the Board, Participant shall have a
30-day period in which to surrender this Option to the Company. Participant
shall in return be entitled to a cash distribution from the Company in an amount
equal to the excess of (A) the Tender Offer Price of the shares of Stock at the
time subject to the Option (whether or not Participant is otherwise at the time
vested in those shares) over (B) the aggregate exercise price payable for such
shares. Such cash distribution shall be paid within five days following the
surrender of the Option to the Company. No approval or consent of the Board
shall be required at the time of the actual Option surrender and cash
distribution. A Hostile Tender Offer is a Change in Control under the 2003 Plan,
which would result in all options and restricted stock granted to a non-employee
director pursuant to this Director Compensation Policy shall vest and/or be
released from the Company’s Repurchase Option immediately prior to such Hostile
Tender Offer

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

 

TO STOCK OPTION GRANT NOTICE

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

THIS RESTRICTED STOCK PURCHASE AGREEMENT is made between                     
(the “Purchaser”) and Provide Commerce, Inc. (the “Company”), as of
                    ,             .

 

RECITALS

 

(1) Pursuant to the exercise of the Option granted to Purchaser under the
Company’s Amended and Restated 2003 Stock Incentive Plan (the “Plan”) and
pursuant to the Stock Option Agreement (the “Option Agreement”) dated
                    ,             , by and between the Company and Purchaser
with respect to such grant, which Option Agreement is hereby incorporated by
reference, Purchaser has elected to purchase                      of those
shares which have not become vested under the vesting schedule set forth in the
Option Agreement (“Unvested Shares”). The Unvested Shares and the shares subject
to the Option Agreement which have become vested are sometimes collectively
referred to herein as the “Shares”.

 

(2) As required by the Option Agreement, as a condition to Purchaser’s election
to exercise the option, Purchaser must execute this Restricted Stock Purchase
Agreement, which sets forth the rights and obligations of the parties with
respect to Shares acquired upon exercise of the Option.

 

1. Repurchase Option.

 

(a) In the event of Purchaser’s Termination of Directorship (as defined in the
Option Agreement), as applicable, for any reason, the Company shall have the
right and option to purchase from Purchaser, or Purchaser’s personal
representative, as the case may be, all of Purchaser’s Unvested Shares as of the
date of the Purchaser’s Termination of Directorship at the exercise price paid
by Purchaser for such Shares in connection with the exercise of the Option (the
“Repurchase Option”).

 

(b) The Company may exercise its Repurchase Option by delivering, personally or
by registered mail, to Purchaser (or his or her transferee or legal
representative, as the case may be), within ninety days of the date of the
Purchaser’s Termination of Directorship a notice in writing indicating the
Company’s intention to exercise the Repurchase Option and setting forth a date
for closing not later than thirty days from the mailing of such notice. The
closing shall take place at the Company’s office. At the closing, the holder of
the certificates for the Unvested Shares being transferred shall deliver the
stock certificate or certificates evidencing the Unvested Shares, and the
Company shall deliver the purchase price therefor.

 

(c) At its option, the Company may elect to make payment for the Unvested Shares
to a bank selected by the Company. The Company shall avail itself of this option
by a notice in writing to Purchaser stating the name and address of the bank,
date of closing, and waiving the closing at the Company’s office.

 

(d) If the Company does not elect to exercise the Repurchase Option conferred
above by giving the requisite notice within ninety days following the date of
Purchaser’s Termination of Directorship, the Repurchase Option shall terminate.

 

B-1



--------------------------------------------------------------------------------

(e) 100% of the Unvested Shares shall initially be subject to the Repurchase
Option. The Unvested Shares shall be released from the Repurchase Option in
accordance with the Vesting Schedule set forth in the Option Agreement until all
Shares are released from the Repurchase Option. Fractional Shares shall be
rounded down to the nearest whole share.

 

2. Transferability of the Shares; Escrow.

 

(a) Purchaser hereby authorizes and directs the secretary of the Company, or
such other person designated by the Company from time to time, to transfer the
Unvested Shares as to which the Repurchase Option has been exercised from
Purchaser to the Company.

 

(b) To insure the availability for delivery of Purchaser’s Unvested Shares upon
repurchase by the Company pursuant to the Repurchase Option under Section 1,
Purchaser hereby appoints the assistant secretary, or any other person
designated by the Company from time to time as escrow agent, as its
attorney-in-fact to sell, assign and transfer unto the Company, such Unvested
Shares, if any, repurchased by the Company pursuant to the Repurchase Option. If
certificates for the Shares are issued, then Purchaser shall, upon execution of
this Agreement, deliver and deposit with the assistant secretary of the Company,
or such other person designated by the Company from time to time, any share
certificate(s) issued representing the Unvested Shares, together with the stock
assignment duly endorsed in blank, attached hereto as Exhibit B-1. The Unvested
Shares and stock assignment shall be held by the assistant secretary in escrow,
pursuant to the Joint Escrow Instructions of the Company and Purchaser attached
as Exhibit B-2 hereto, until the Company exercises its Repurchase Option as
provided in Section 1, until such Unvested Shares are vested, or until such time
as this Agreement no longer is in effect. As a further condition to the
Company’s obligations under this Agreement, the spouse of Purchaser, if any,
shall execute and deliver to the Company the Consent of Spouse set forth on the
signature page hereto. Upon vesting of the Unvested Shares, the escrow agent
shall promptly deliver to Purchaser the certificate or certificates representing
such Shares in the escrow agent’s possession belonging to Purchaser, and the
escrow agent shall be discharged of all further obligations hereunder; provided,
however, that the escrow agent shall nevertheless retain such certificate or
certificates as escrow agent if so required pursuant to other restrictions
imposed pursuant to this Agreement. If the Shares are held in book entry form,
then such entry will reflect that the Shares are subject to the restrictions of
this Agreement.

 

(c) The Company, or its designee, shall not be liable for any act it may do or
omit to do with respect to holding the Shares in escrow and while acting in good
faith and in the exercise of its judgment.

 

(d) Transfer or sale of the Shares is subject to restrictions on transfer
imposed by any applicable state and federal securities laws. Any transferee
shall hold such Shares subject to all the provisions hereof and the Exercise
Notice executed by Purchaser with respect to any Unvested Shares purchased by
Purchaser and shall acknowledge the same by signing a copy of this Agreement.
Any transfer or attempted transfer of any of the Shares not in accordance with
the terms of this Agreement shall be void and the Company may enforce the terms
of this Agreement by stop transfer instructions or similar actions by the
Company and its agents or designees.

 

3. Ownership, Voting Rights, Duties. This Agreement shall not affect in any way
the ownership, voting rights or other rights or duties of Purchaser, except as
specifically provided herein.

 

B-2



--------------------------------------------------------------------------------

4. Legends. Any share certificate evidencing the Shares issued hereunder shall
be endorsed with the following legend (in addition to any legend required under
applicable securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

5. Adjustment for Stock Split. In the event of any stock dividend, stock split,
reverse stock split, recapitalization, combination, reclassification, or similar
change in the capital structure of the Company, the Administrator shall make
appropriate and equitable adjustments in the Unreleased Shares subject to the
Repurchase Option and the number of Shares, consistent with any adjustment under
the Plan. The provisions of this Agreement shall apply, to the full extent set
forth herein with respect to the Shares, to any and all shares of capital stock
or other securities or other property or cash which may be issued in respect of,
in exchange for, or in substitution of the Shares, and shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof.

 

6. Notices. Notices required hereunder shall be given in person or by registered
mail to the address of Purchaser shown on the records of the Company, and to the
Company at its principal executive office.

 

7. Survival of Terms. This Agreement shall apply to and bind Purchaser and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

 

8. Section 83(b) Elections.

 

(a) Election for Unvested Shares Purchased Pursuant to a Non-Qualified Stock
Option. Purchaser hereby acknowledges that he or she has been informed that,
with respect to the exercise of a Non-Qualified Stock Option for Unvested
Shares, that unless an election is filed by Purchaser with the Internal Revenue
Service and, if necessary, the proper state taxing authorities, within thirty
days of the purchase of the Shares, electing pursuant to Section 83(b) of the
Code (and similar state tax provisions if applicable) to be taxed currently on
any difference between the purchase price of the Shares and their Fair Market
Value on the date of purchase, there will be a recognition of taxable income to
Purchaser, measured by the excess, if any, of the fair market value of the
Shares, at the time the Company’s Repurchase Option lapses over the purchase
price for the Shares. Purchaser represents that Purchaser has consulted any tax
consultant(s) Purchaser deems advisable in connection with the purchase of the
Shares or the filing of the Election under Section 83(b) and similar tax
provisions.

 

(b) Election for Unvested Shares Purchased Pursuant to an Incentive Stock
Option. Purchaser hereby acknowledges that he or she has been informed that,
with respect to the exercise of an Incentive Stock Option for Unvested Shares,
that unless an election is filed by Purchaser with the Internal Revenue Service
and, if necessary, the proper state taxing authorities, within thirty days of
the purchase of the Shares, electing pursuant to Section 83(b) of the Code (and
similar state tax provisions if applicable) to be taxed currently on any
difference between the purchase price of the Shares and their Fair Market Value
on the date of purchase, there will be a recognition of income to the Purchaser,
for alternative minimum tax purposes, measured by the excess, if any, of the
fair market value of the Shares at the time the Company’s Repurchase Option
lapses over the purchase price for the Shares. Purchaser represents that
Purchaser has consulted any tax consultant(s) Purchaser deems advisable in
connection with the purchase of the Shares or the filing of the Election under
Section 83(b) and similar tax provisions.

 

PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN

 

B-3



--------------------------------------------------------------------------------

IF PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
PURCHASER’S BEHALF.

 

9. Representations. Purchaser has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Purchaser is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Purchaser understands that Purchaser (and not the Company) shall be
responsible for his or her own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

10. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of California excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

Purchaser represents that he or she has read this Agreement and is familiar with
its terms and provisions. Purchaser hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under this Agreement.

 

(Signature Page Follows)

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

 

PROVIDE COMMERCE, INC.

By:     Title:    

PURCHASER

By:     Name:     Address:        

 

CONSENT OF SPOUSE

 

I,                                          , spouse of                     ,
have read and approve this Agreement between my spouse and Provide Commerce,
Inc. In consideration of granting of the right to my spouse to purchase shares
of Provide Commerce, Inc. set forth in the Agreement, I hereby appoint my spouse
as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Plan, the Option
Agreement and this Agreement insofar as I may have any rights in said agreements
or any shares issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

  Signature of Spouse

 

B-5



--------------------------------------------------------------------------------

EXHIBIT B-1

 

TO RESTRICTED STOCK PURCHASE AGREEMENT

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, the undersigned,                                         ,
hereby sells, assigns and transfers unto Provide Commerce, Inc., a Delaware
corporation (the “Company”),              shares of the common stock of the
Company standing in its name of the books of said corporation represented by
Certificate No.              herewith and do hereby irrevocably constitute and
appoint                                          to transfer the said stock on
the books of the within named corporation with full power of substitution in the
premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Award Agreement between the Company and the undersigned dated
                    ,             .

 

Dated:                     ,             

 

  Print Name:     

 

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
“Repurchase Option,” as set forth in the Restricted Stock Award Agreement,
without requiring additional signatures on the part of Purchaser.

 

B-1-1



--------------------------------------------------------------------------------

EXHIBIT B-2

 

TO RESTRICTED STOCK PURCHASE AGREEMENT

 

JOINT ESCROW INSTRUCTIONS

 

                    ,             

 

Secretary

Provide Commerce, Inc.

 

As Escrow Agent for both Provide Commerce, Inc. (the “Company”) and the
undersigned purchaser of stock of the Company (the “Purchaser”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Restricted Stock Purchase Agreement (“Agreement”) between
the Company and the undersigned, in accordance with the following instructions:

 

1. In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
Repurchase Option set forth in the Agreement, the Company shall give to
Purchaser and you a written notice specifying the number of shares of stock to
be purchased, the purchase price, and the time for a closing hereunder at the
principal office of the Company. Purchaser and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

 

2. At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or a combination thereof) for the number of shares of stock being
purchased pursuant to the exercise of the Company’s Repurchase Option.

 

3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute, with respect
to such securities, all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.

 

4. Upon written request of Purchaser, but no more than once per calendar year,
unless the Company’s Repurchase Option has been exercised, you will deliver to
Purchaser a certificate or certificates representing the number of shares of
stock as are not then subject to the Company’s Repurchase Option. Within one
hundred twenty days after the date of the Purchaser’s Termination of
Directorship (as defined in the Agreement), as applicable, you will deliver to
Purchaser a certificate or certificates representing the aggregate number of
shares held or issued pursuant to the Agreement and not purchased by the Company
or its assignees pursuant to exercise of the Company’s Repurchase Option.

 

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.

 

B-2-1



--------------------------------------------------------------------------------

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

 

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

 

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefore.

 

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

 

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at such
addresses as a party may designate by written notice to each of the other
parties hereto.

 

B-2-2



--------------------------------------------------------------------------------

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

 

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding that
body of law pertaining to conflicts of law.

 

(Signature Page Follows)

 

B-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, these Joint Escrow Instructions shall be effective as of the
date first set forth above.

 

Very truly yours,

PROVIDE COMMERCE, INC. By:     Name:         Title:        

Address:  

5005 Wateridge Vista Drive

San Diego, CA 92121

PARTICIPANT:   Print Name:         Address:                  

 

ESCROW AGENT: By:         Secretary, Provide Commerce, Inc.

Address:  

5005 Wateridge Vista Drive

San Diego, CA 92121

 

B-2-4